On behalf of my delegation
and on my own behalf, it is with great satisfaction that I
wish to extend to you, Sir, our congratulations on your
well-deserved election to preside over the General
Assembly at its fifty-fourth session, which is coinciding
with the end of a momentous century. It is indeed a
source of immense pleasure and pride to my delegation
and myself to see you presiding over this forum where
you, as the representative here of the South West Africa
People’s Organization for many years, waged an
unrelenting struggle for the independence of your country,
Namibia, which was crowned with success in 1990. Your
assumption of this high office is a fitting tribute to the
struggle of the many sons and daughters of Africa over
the years for the total emancipation of Africa from
colonial rule. I wish to assure you of the fullest
cooperation of my delegation in the discharge of the
heavy responsibilities entrusted to you. I wish also to
seize this opportunity to convey to your predecessor, Mr.
Didier Opertti, our appreciation for a job well done, and
we salute him for all the efforts he has made.
23


I should also like to welcome the new Members of our
Organization: the Republic of Nauru, the Kingdom of
Tonga and the Republic of Kiribati.
To our Secretary-General, Mr. Kofi Annan, for whom
my country has great esteem, I wish to renew our
friendship and to reiterate how much we have always
appreciated his wisdom and his vision. His being at the
helm of the world body is indeed one of the few
consolations for Africa, a continent which otherwise has
little voice within the Organization.
This annual occasion, here at this forum, affords us a
unique opportunity to express our views as Member States
on issues that are of concern to us as members of the
human family, as part of specific regions of the world and
in our capacity as nations. The 170 items on the
Assembly’s agenda at this session are clear testimony to the
range of issues confronting the international community as
we approach the coming millennium. It is not, however,
always easy to separate these various levels of concern.
They are obviously interconnected, and all the more so for
countries such as Ethiopia, whose fates are affected,
positively or negatively, by what takes place internationally
and by what the United Nations does and does not do.
It goes without saying that developing countries in
general, and the least developed countries in particular, as
a group, face the most serious problems in all areas of
international life. Problems of poverty, underdevelopment
and the debt burden are among the multifarious problems
the developing countries are grappling with today. As a
least developed country, Ethiopia has its own share of these
problems, the magnitude of which is all too obvious, even
as we are making a determined effort to overcome them.
In this statement I will not try to go into all the
problems facing developing countries today. Instead, I
should like to focus on one issue: collective security,
especially in relation to its impact on developing countries,
those in Africa in particular, and how the United Nations
has failed them in this critical area. For Ethiopia this is all
the more justified and timely inasmuch as we have been the
victim of aggression — not for the first time in our
history — for over a year now.
The United Nations has been important to us, and the
promise contained in its Charter to be our collective
instrument for international peace and security and a vehicle
for international cooperation in all areas of human
endeavour has been a source of hope. But we in Ethiopia
are not so sure that the hope we have is always justified,
both as Africans and as Ethiopians.
From the vantage point of Africa, it is indeed
difficult to assert with confidence that the Organization is
also ours. This must also apply to the rest of the
developing world. But the African case is unique.
Whether it is in the area of economic cooperation or with
respect to peace and security, our continent continues to
be a region of the world which is the least favoured for
effective and meaningful cooperation. The “We the
peoples of the United Nations” mentioned in the Preamble
to the Charter and the lofty aspirations contained therein
continue to be distant dreams for Africa.
This might be regarded by some as an exaggerated
claim and an attempt to shift the blame for a predicament
which is of Africa’s own making and therefore a harsh
judgment on the performance of the United Nations. We
in Ethiopia would be the first to acknowledge the critical
value for us of the very many types of cooperation we
have with the United Nations and its various agencies,
some of which have indeed been very effective. It would
be unfair to the Organization and to many of its dedicated
staff for us to fail to acknowledge this.
In this regard, a balanced evaluation of the
performance of the United Nations cannot fail to take
note of the good work being done by the Organization in
the economic, social and humanitarian areas. This is apart
from the indispensable role that the United Nations and
its various agencies, most particularly its specialized
agencies, play in harmonizing the activities of nations in
various critical spheres.
It is also true that Africa and, in particular, some of
its individual countries, appear to have a unique way of
ensuring that available opportunities are missed for
making progress for peace and development. But still the
African condition can hardly be explained only in terms
of omission or commission by the people of the continent.
It would suffice to refer to the cold war and to the
super-Power rivalry spawned by that episode and to the
havoc wrought by it in Africa to be reminded that
Africa’s pains are not always of its own making.
Whatever the causes for Africa’s predicament,
however, the spirit of common destiny, interdependence
and the ideals of the Charter of the United Nations should
have obliged the international community to be more
forthcoming in rendering effective cooperation to regions
24


such as Africa so that they can overcome the obstacles to
development faced by their peoples.
The fact that there is no international cooperation at
present in the spirit of the United Nations Charter is
nowhere more evident than in the circumstances
surrounding the debt burden, which continues to remain the
most critical factor hindering development and the
alleviation of poverty. There have so far been no effective
steps taken internationally to alleviate this scourge, and
there is no visible remedy on the horizon. This is a telling
testimony to how much the promise contained in the
Charter about international cooperation has remained an
empty slogan. If our vision for the United Nations for the
century we are entering does not incorporate a remedy to
this danger, then for the bulk of humanity the Organization
is bound to be more irrelevant than it is today.
It is not only that the United Nations is about to enter
the next century with little to show in bringing about
genuine international cooperation for combating poverty.
Even more worrying is that it is going to do so with its
credibility very much in tatters with regard to its collective
security system, which at present commands little trust as
a collective instrument of the international community for
world peace and security.
Whether during the cold war or since it, in this area
the United Nations, more often than not, has remained a
custodian not of the collective security interests of the
people of the world, but of the special security interests of
those who count. Here is where double standards abound,
even with respect to the defense of some sacrosanct
principles of international law.
Africa can hardly be proud of the way it has handled
even the very little opportunity it has had for establishing
durable peace and security in the continent. Even after
having granted that the difficult socio-economic conditions
of the region have been the major causes for the African
dilemma in this area, the fact still remains that bad
governance, mismanagement of resources, lack of tolerance
for diversity and human rights violations have indeed
fuelled some of the conflicts in our continent. Therefore we
cannot absolve ourselves fully from taking part of the
blame. In the final analysis, we have to find our own
solution to these problems.
But, on the other hand, the fact remains that Africa
has received little effective international cooperation, in
particular from the United Nations, for sorting out its
difficulties in the area of peace and security. Conflicts in
Africa have had the fate of either being neglected or,
when not neglected, being judged and handled by
different standards. Let me give a couple of illustrations.
The genocide in Rwanda is a source of shame for
Africa, but it was also a reminder of the double standards
to which Africa has been subjected. The fact that Somalia
and its people have been left to their own devices,
regardless of the consequences for the people of Somalia
and for the peace and stability of their neighbours, is yet
another indication of the types of conflicts which elicit, or
fail to elicit, the serious concern of those who count for
galvanizing the efforts of the United Nations for action to
discharge its responsibilities for collective security. Why
should it matter to those who set the agenda for what the
Security Council does if the chaos in Somalia becomes a
breeding ground for terrorism, as long as the threat is
limited only to those who have little voice in the Security
Council?
The conflict in Somalia is indeed complex, but it is
no more complex than other conflicts in other parts of the
world. Somalia is in turmoil and has been for the last
nine years, not because the crisis is intractable, but
because Somalia is neglected. That country has failed to
be on the top of the United Nations agenda, not because
it has no legitimate claim to be a priority for the United
Nations collective security system, but because the
interests of those who count are not affected. This also
applies more or less to Angola and Sierra Leone, and
earlier to Liberia.
In short, the United Nations has failed Africa, and
now stands, one foot into the next century, with this
record. In connection with Somalia, I should like to state
that Ethiopia, the country mandated by the Organization
of African Unity (OAU) to follow up and assist in
resolving the crisis in Somalia, fully supports the
initiatives expounded by Mr. Ismail Omar Guelleh,
President of the Republic of Djibouti from this rostrum
last week in his capacity as current Chairman of the Inter-
Governmental Authority on Development (IGAD).
The experience of my own country over the last year
and a half and more speaks volumes about how the
United Nations can fail an African country deemed to
have no option other than submit to unjust decisions by
the powerful. In effect, what the United Nations said to
Ethiopia was that Article 51 of the Charter, which
provides for the inherent right of sovereign nations to
self-defence, did not apply to poor nations such as
Ethiopia. That has been our experience in our attempts to
25


ensure the peaceful resolution of the Ethiopian-Eritrean
crisis caused by the unprovoked Eritrean aggression against
us.
Until May 1998, Ethiopia was nurturing the peace that
it had finally achieved after decades of turmoil. The
Eritrean problem — one of the sources of instability for
Ethiopia — was settled, with Ethiopia leading the way in
recognizing the new nation of Eritrea. Ethiopia became a
bulwark of peace in our subregion — a fact which was
recognized by many. By demobilizing half a million troops
and allocating the barest minimum from its budget — less
than 2 per cent of its gross domestic product — to defence,
the country was making it clear in its actions that poor
nations have time to wage war only against their principal
enemy, poverty — poverty and backwardness.
The new orientation of the country did produce
dividends, most of all in terms of economic growth:
average GDP growth of over 7 per cent per year was
achieved, after a difficult period of transition. But then,
tragedy struck and we fell victim to Eritrean aggression.
The unprovoked aggression against us by Eritrea in May
1998 taught us the lesson that peace is not always achieved
by the unilateral decision of nations so long as there are
rogue States that worship the gun and with leaders who
have no domestic limitations on the power they exercise or
on the decisions they make.
Eritrea has become a source of tragedy not only for
Ethiopia but also for its own people and for the countries
of the subregion. No sooner had it achieved formal
independence, in 1993, than it provoked a fight with the
Sudan, to be followed by an unprovoked onslaught on
Yemen in November 1995. Continuing the same pattern of
lawlessness, in 1996 Eritrea again went ahead and claimed,
by use of force, part of Djibouti’s territory — a reckless
attempt which was defused in time, thanks also to efforts
by Ethiopia.
The Eritrean aggression against Ethiopia in May 1998
was therefore part of the same vivid pattern of behaviour as
before, behaviour which has now made the country a major
source of instability for our subregion, particularly in
Somalia, where Eritrea’s destructive activities have caused
even more havoc in a nation with no functioning State at
all. Thus, consistent with its ignoble motive of exploiting
the anarchy and lawlessness in Somalia to advance its
irresponsible policy of destabilizing the countries in the
Horn of Africa, Eritrea is actively collaborating with the
warlords in Somalia by arming and training them and
financing their fratricidal conflict, thereby exacerbating the
already volatile and unclear state of affairs in the country
with all the attendant adverse consequences for peace and
stability in our subregion.
Ever since the onset of the Eritrean aggression
against Ethiopia, people have been asking how one of the
youngest and poorest nations on earth, whose people have
barely emerged from the trauma of a protracted liberation
struggle, can have the capacity to embark upon one of the
most destructive campaigns of destabilization the entire
Horn of Africa subregion — or even the whole of Africa
for that matter — has ever seen. Over and above the
question of Eritrea’s capacity, people have been
wondering what the motive can be that is driving such
acts on the part of a new Member of the family of
nations, acts with serious implications for peace and
security in our region.
The answer to these questions is not difficult to find.
To be a destructive force among nations does not require
any special capacity or resources. Small States can create
havoc and make life difficult for the international
community just as large States can. In fact, an extremist
group on the fringes of international life, with no
elaborate organizational structure, can without much effort
succeed in destabilizing an entire region let alone a
vulnerable subregion like ours. In effect, it does not seem
as if it requires any special capacity to be a rogue State.
Rogue States as such are not born, they become so of
their own volition.
That is what we see in Eritrea today: the Eritrean
Government is now working hand in glove not only with
disgruntled groups in our subregion but also with
international terrorists, training, financing and giving them
all-round support in their ultimate objective of
destabilizing the States of the subregion. We do not
believe the source of this Eritrean behaviour is external.
It is internal: it emanates from the nature of the domestic
political structure in that country. If the domestic political
process in a country has no constraining factors to speak
of on its leadership, this, sooner or later, is bound to have
a negative impact on the peace and security of the States
of that subregion.
In Eritrea this phenomenon is clearly visible today.
A total absence of domestic institutions necessary for a
normal State; the lack of accountability on the part of the
leadership; the non-existence of even a semblance of
checks and balances — in effect the absence of a
constitutional order — are the distinguishing features of
Eritrea today. Pluralism; freedom of association and
26


expression; the right to express dissent — are unknown in
Eritrea. Democratic elections are, of course, unheard of
there. In fact, Eritrea has nothing to do with the
international community in terms of observance of
fundamental human rights and freedoms and good
governance since it is, for all practical purposes, ruled by
the whims of one man. The net effect of these domestic
political characteristics and their impact on peace and
security in our subregion is that more than any other people
it is, in the final analysis, the Eritrean people that are
suffering most, bearing the brunt of the hardship resulting
from their Government’s destabilizing policies and activities
in the Horn of Africa.
No one who has closely followed this tragedy visited
on Ethiopia by the Eritrean leadership can be unaware of
how much effort Ethiopia has made, for over nine months,
to ensure the reversal of the Eritrean aggression through
peaceful means. But it was to no avail. And, most
regrettably, the United Nations failed us. In contrast, I
should like to express my Government’s admiration and
gratitude for the commendable stand taken by OAU and
Africa throughout the crisis in defence of the principles on
which this Organization was founded.
However, despite the efforts of the OAU, Eritrea did
not listen. The United Nations pretended, even though it
knew better, that there had been no aggression. The
Security Council went even further, as did some in the
international community, in a coordinated effort to punish
the victim of aggression, without so much as a word about
the aggression or about the gross violations of international
law committed by a country known to have developed the
habit of acting in a lawless manner.
The members of the Security Council knew full well
right from the outset that Eritrea had committed a naked
and unprovoked act of aggression against Ethiopia. Yet they
chose to characterize a blatant violation of a fundamental
principle of international law as a mere border dispute.
This, to say the least, is an evasion of the primary
responsibility of the Security Council for the maintenance
of international peace and security. It clearly signified a
failure on the part of the Council to uphold the most
hallowed principle of international law, namely, the
prohibition of the use of force in international relations,
except in self-defence. It is a negation of the very concept
of collective security in which all States, big and small,
placed their confidence when they subscribed to the Charter
of the United Nations.
As if to underscore its failure to uphold the
international rule of law, the Security Council, in its very
first resolution on the Ethiopian-Eritrean conflict, adopted
on 26 June 1998, demanded an immediate ceasefire, in
effect rewarding aggression. What better demonstration
could there be of the Council’s failure to take a
determined stand against aggression by demanding that it
be reversed before calling for a ceasefire? What better
incentive could there be for aggressors like Eritrea to
continue with their aggression and reap even more fruits
from their wanton acts?
Even more disheartening and gratuitous was the
statement issued on 23 June 1999 by the Security Council
reminding us of “our primary responsibility to feed our
peoples”, as if poor nations did not have the right to
defend their sovereignty. Or was it meant to imply that
the very notion of sovereignty is of no consequence at all
for a poor country like Ethiopia? That, history will recall,
was what the League of Nations told us, if not in so
many words, more than 60 years ago. But this was not
what we expected from the United Nations today.
To make matters worse, the Security Council chose,
on 10 February 1999, through resolution 1227 (1999), to
urge States to end sales of arms both to the aggressor and
to the victim, while at the same time continuing to
deliberate on how the peace proposal submitted by the
Organization of African Unity, and already accepted by
Ethiopia, could be modified to make it acceptable to the
aggressor at the expense of the victim.
This was again the essence of the informal
deliberations by the Security Council on 24 February
1999. The aggressor country was in effect told to wait
until the victim of aggression gave in to pressure.
The refusal by a poor nation to accept insult, a
nation which happened to be the victim of aggression,
obviously entails certain consequences. The punishment
meted out has had almost no limits. It has included
financial institutions changing the rules of the game in
midstream. In the case of Ethiopia, they saw fit to
abrogate ongoing programmes based on non-technical
considerations that had absolutely nothing to do with the
results of actual performance evaluations. That has been
the experience of Ethiopia with the International
Monetary Fund (IMF), which suspended its cooperation
with Ethiopia on political grounds, although it knew full
well that it had absolutely no cause for that action on the
basis of the relevant criteria.
27


Once the tone was set by the Security Council, others
found it easy to overlook the injustice involved and added
their weight to a stance which made a mockery of
elementary justice. The European Union and other
institutions and countries jumped on the bandwagon,
making it clear to Ethiopia that a poor nation is not entitled
to defend itself and that not heeding this warning would
have its consequences. And it did. Ethiopia’s fault was one
and only one, and that was its insistence that aggression
cannot and must not be rewarded through the use of
whatever pretext, including calls for an unconditional
ceasefire, which was demanded by the aggressor and
thought to be in accord with the interests of those who
count. The sovereign rights of the victim did not count.
That was the implication for our whole region of the
lawless Eritrean philosophy of grabbing land first and then
inviting the victims for talks.
I should not, however, give the impression that
everybody has been inconsiderate to my country in its hour
of need. Indeed, there are countries and institutions that
duly value partnership in development which stood by us,
realizing that discontinuing development assistance to the
victim of aggression would be tantamount to rewarding that
aggression. Those countries have not only continued their
assistance but also, in some cases, increased it. On behalf
of the people of Ethiopia, I should like to express our deep
gratitude to those countries and institutions, whose
demonstration of solidarity we will always cherish.
In the light of this experience, it is indeed difficult to
keep intact our trust in the United Nations and in
international cooperation. It is also difficult to have faith in
the efficacy of the United Nations collective security
system.
The United Nations cannot avoid sharing the blame for
the bloodshed and destruction that followed the nine-month
Eritrean intransigence. The Ethiopian-Eritrean crisis
eventually led to major fighting, not only because the
aggressor was intransigent and refused to give peace a
chance, but also because the United Nations failed to speak
in defence of principles of international law.
With respect to the aggression against Ethiopia by
Eritrea, it is the justified feeling of the Ethiopian people
that the failure of the United Nations to stand up for its
principles is indeed comparable to the injustice done to my
country by the League of Nations in 1936.
But this episode has wider implications over and
above Ethiopia. It raises a fundamental question with regard
to the ability of the United Nations to be a guardian of
the principles of international law — a guardianship
which would have no financial implications when limited
to a mere affirmation of principles. The United Nations
has shown us that it cannot even do this. Why this should
be so calls for a response, which, if given with candour,
should invite drastic measures so that we can have a
United Nations which provides a home to all in equal
measure.
As for Ethiopia’s commitment to peace, that cannot
be questioned, as has been made clear consistently since
Eritrea’s aggression. Ethiopia’s position has always been
consistent. Aggression, we have said, cannot be rewarded.
Peace requires its reversal. That is what every nation
would have demanded if it had found itself in Ethiopia’s
position. Ethiopia has asked for nothing more.
Eritrea now says it is prepared to do what it could
have done a year and half ago — something that the
United Nations never dared to ask it to do. While this in
itself is Ethiopia’s vindication, experience has nonetheless
taught us a lesson: we must ensure that there are no
loopholes in any agreement reached on the withdrawal of
Eritrean troops from Ethiopian territory occupied by
force. This is the nature of the ongoing dialogue we are
now engaged in with the OAU. There is absolutely no
reason why it should be difficult to address the legitimate
concerns of the victim of aggression with regard to the
clarity of the commitments undertaken by the aggressor
country.
Indeed, the principles involved should be protected
in the interests not only of Ethiopia but also of our
subregion and beyond. The lawlessness and contempt for
the principles of international law demonstrated by
Eritrea, which have now poisoned the whole region, must
be contained. This can be done at the minimum by
sending a clear message to its leadership that enough is
enough and that aggression should not pay. This is all the
more necessary with respect to those who, in the absence
of even a semblance of institutions of governance in the
country, are above the law and have little accountability.
That is why we have insisted, and continue to insist, that
Eritrea must be allowed to gain nothing from its
lawlessness. That is why we have insisted, and continue
to insist — not without sacrifice — that there should be
no loopholes in agreements concluded so that the
principle that aggression should not be rewarded is
underlined clearly and with no ambiguity. We thus remain
hopeful — hoping against hope — that Ethiopia’s
concerns will be addressed adequately, thereby making it
28


easier to put behind us the nightmare created by the
Eritrean aggression.
The United Nations is at a crossroads. It cannot limp
along and enter the next century with all its weaknesses
unattended. Reforms are necessary. The Security Council
cannot remain as it is, unrepresentative and unresponsive to
the interests of the majority. It is still not too late to restore
confidence in the collective security system envisioned in
the Charter of our Organization more than half a century
ago. The credibility of the United Nations needs to be
revived. How can the United Nations command the trust of
all Member States and their peoples? That is one of the
questions with which the United Nations will have to
grapple as we enter the twenty-first century.














